Citation Nr: 1146135	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-28 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  In December 2006, the Veteran testified at a hearing before the undersigned.  

In a May 2007 decision, the Board denied the claim of entitlement to service connection for a cervical spine disability, as well as claims for service connection of a left knee disorder and a left  shoulder disorder.  A timely appeal of that decision was filed to the United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney (the parties) filed a Joint Motion for Remand (JMR), requesting that the Court vacate the Board's May 2007 decision and remand the Veteran's claim for service connection of a cervical spine disability for further development and re-adjudication.   In the JMR the parties also moved for dismissal of the claims for service connection of a left knee disorder and a left shoulder disorder.  In August 2008, the Court granted the joint motion, vacated the Board's December 2007 decision, dismissed the claims for service connection of a left knee disorder and a left shoulder disorder and remanded the case to the Board for compliance with directives that were specified by the Court.

In April 2009 and February 2011, the Board remanded the claim for additional development.  Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Despite the fact that the Veteran filed his claim of service connection for a cervical spine disability in April 2002, in September 2011 he notified VA for the first time that medical records held by his old employer, General Electric Corporation (GE), may support his claim of service connection for a cervical spine disability because they show his complaints and treatment for back problems, diagnosed as scoliosis of the cervical spine, shortly after his 1978 separation from military service.

While a review of the record on appeal reveals voluminous VA and private treatment records, including some records generated in connection with a Worker's Compensation claim arising out of a subsequent 1982 cervical spine injury while working for GE, it does not show that VA ever directly asked GE for copies of the appellant's medical records or that the medical records that the claimant identified in his September 2011 statement were associated with the claims file.

Accordingly, given the Veteran's timely notice to VA of the existence of medical evidence that may support his claim as well as the authorization needed to request these records, the Board finds that yet another remand is required to attempt to obtain his medical records from GE despite the additional delay this remand will cause the appellant in receiving a final decision on his appeal.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 20.1304 (2010); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

If the above development uncovers any medical records of the Veteran from GE related to his cervical spine disability that were not previously associated with the claims file, the Board finds that he should also be afforded a new VA examination to ascertain the origins or etiology of his current cervical spine disability.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

The record shows that the Veteran receives ongoing treatment for his cervical spine disability from, among other places, the Indianapolis VA Medical Center and Health Source.  Therefore, while the appeal is in remand status, his contemporaneous treatment records from these facilities, as well as from any other identified facility, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey; supra; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC, after obtaining a new authorization from the claimant if the old authorization he signed has expired, should obtain and associate with the record all medical records of his held by GE.  All actions to obtain the requested records should be documented fully in the claims file.  If the records cannot be obtained and associated with the claims file, the Veteran should be notified of this fact.

2. The RO/AMC, after obtaining all needed authorizations, should obtain and associate with the record any outstanding treatment records including the Veteran's contemporaneous treatment records from the Indianapolis VA Medical Center and from Health Source.  All actions to obtain the requested records should be documented fully in the claims file.  If any of the records cannot be obtained and associated with the claims file, the Veteran should be notified of this fact.

3. If the above development uncovers any medical records of the Veteran from GE  related to his cervical spine disability that were not previously associated with the claims file, the RO/AMC should provide the claimant with an orthopedic examination to ascertain the origins of his cervical spine disability.  The claims file is to be provided to the examiner for review in connection with the examination and the examiner should state in the report that these records were reviewed.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's cervical spine disabilities since 2002?

b.  As to each diagnosed cervical spine disability, is it at least as likely as not that it was directly caused by his military service, including the incident in which he injured his right shoulder?

c.  As to each diagnosed cervical spine disability, is it at least as likely as not that it was caused by his service connected right shoulder disability?

d.  As to each diagnosed cervical spine disability, is it at least as likely as not that it was aggravated by his service connected right shoulder disability?

Note 1:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 2:  In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

Note 3:  In providing answers to the above questions, the examiner should take into account the entire record on appeal including the following:  
i.  the fact that the Veteran is competent and credible to report on what he can see and feel such as cervical spine pain and lost motion since he injured his right shoulder during military service even when not documented in his medical records; 
ii.  the fact that the post-service record documents a cervical spine injury at work in 1982 and in a motor vehicle accident in 1992; 
iii.  the fact that Kenneth L. Guzik, D.C., provided a positive nexus opinion in a January 2005 letter; 
iv.  the fact that VA examiners in September 2002, June 2009, and March 2011 provided negative nexus opinions; and 
v.  what is shown and not shown in the records obtained from GE. 

4. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

